DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 12/31/2019.  Claims 1-20 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/078818 and 62/169215, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: the prior applications do not appear to describe “assign the user 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 01/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
As per claim 7, it appears that “sate” in line 8 should be “state”.  This similarly applies to claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009).
As per independent claim 1, Pearson teaches a system, comprising: a communication device (e.g. in paragraph 25, “VoIP phones 14, 16, 18 and 20”); and a computer comprising a processor and memory (e.g. in paragraphs 19 and 44), the computer coupled with a database (e.g. in paragraphs 20 and 45) and configured to: display a user interface comprising one or more wizards and one or more subwizards (e.g. in figures 3-6C showing parts of “Setup Wizard”, i.e. subwizards, and paragraph 25, “use a set up interface to configure the VoIP phones 14, 16, 18 and 20”); receive user profile information by the user interface, the user profile information identifying a user (e.g. in paragraph 29, “names and their associated account identifiers”) and comprising a user telephone number (e.g. in paragraph 30, “phone numbers”); assign the user telephone number to the communication device (e.g. in paragraph 15, “specify one of the phone numbers to one of the telephones”); and in response to receiving an incoming call to the user telephone number, route the telephone call to the communication device (e.g. in paragraph 3, “routes consumer telephone calls…to telephones”), but does not specifically teach the communication device comprising an identification number and receive the identification number of the communication device.  However, Bedoya teaches a communication device comprising an identification number and receive the identification number of the communication device (e.g. in pages 141-143 and 162-168, “Phones are identified by serial number (which for the LG-Nortel LIP-68xx phones is the MAC address”).  It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pearson to include the teachings of Bedoya because one of ordinary skill in the art would have recognized the benefit of recognizing telephones and/or associating the telephones to corresponding users/numbers.
	Claim 8 is the method claim corresponding to system claim 1, and is rejected under the same reasons set forth.  
.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009), and further in view of Hawley et al (US 20070067735 A1).
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the computer is further configured to: display a first subwizard of the one or more subwizards (e.g. Pearson, in figures 3-6C showing parts of “Setup Wizard”, i.e. subwizards, and paragraph 25, “use a set up interface to configure the VoIP phones 14, 16, 18 and 20”), but does not specifically teach in an expanded state; monitor an input for a collapse condition; and automatically collapse the first subwizard in response to detecting the collapse condition.  However, Hawley teaches display a first subwizard of one or more subwizards in an expanded state, monitor an input for a collapse condition, and automatically collapse the first subwizard in response to detecting the collapse condition (e.g. in paragraphs 80, 82, and 87-88 and figures 6(a)-6(e) showing subwizards, “each step is completed when the user fills in the required data on the tile associated with that step and, once a tile is completed, the user is then guided to the next step by the "collapse" of the completed tile and the "expansion" of a new tile… the completed tiles collapse to occupy a predetermined ”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hawley because one of ordinary skill in the art would have recognized the benefit of guiding the user to complete particular information before proceeding to others (note: further amounts to a simple substitution that yields predictable results).  
Claim 9 is the method claim corresponding to system claim 2, and is rejected under the same reasons set forth.  
	Claim 16 is the medium claim corresponding to method claim 2, and is rejected under the same reasons set forth.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009) and Hawley et al (US 20070067735 A1), and further in view of Mears et al. (US 7092509 B1).
As per claim 3, the rejection of claim 1 is incorporated, but the combination does not specifically teach add an agent to a call center when creating a new call center using a call center creation wizard by: displaying the call center creation wizard by the user interface, the call center creation wizard comprising one or more call center creation subwizards; displaying a first call center creation subwizard in an expanded state; receiving, by an input to the first call center creation subwizard, a telephone number associated with the new call center; after receiving the telephone number associated with the new call center, monitoring the input for an expansion condition; expanding a second call center creation subwizard in response to detecting the expansion condition; and receiving, by the input to the second call center creation subwizard, an assignment of the agent to the new call center, wherein the agent is the user identified by the user profile information; and automatically change a configuration of the communication device assigned to the user telephone number based, at least in part, on the assignment of the agent to the new call center; and in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming telephone call to the communication device assigned to the user telephone number.  However, Mears teaches add an agent to a call center when creating a new call center using a call center creation wizard by: displaying the call center creation wizard by a user interface, the call center creation wizard comprising one or more call center creation subwizards (e.g. in column 18 line 1 – column 19 line 15 and column 23 lines 57-60, “add…a campaign… Campaign Administration”, campaigns set up for different types of calls using different DNISs, i.e. call centers, and figures 13-17 showing subwizards); displaying a first call center creation subwizard (e.g. in figure 17); receiving, by an input to the first call center creation subwizard, a telephone number associated with the new call center (e.g. in column 23 lines 57-60,  “telephone number (Dialed Number Identification Service or DNIS) can also be linked to a particular campaign” and figure 17); displaying a second call center creation subwizard and receiving, by the input to the second call center creation Agent Assignment to Campaign” and column 1 lines 36-53, “each agent is assigned to a telephone having a particular extension number”); and automatically change a configuration of a communication device assigned to a user telephone number based, at least in part, on the assignment of the agent to the new call center (e.g. in column 1 lines 36-53 and column 22 lines 15-55, “telephones are connected to a telephony switch, such as a private branch exchange (PBX), or preferably, an automatic call distributor (ACD) which functions to distribute incoming calls to the agents… phone assigned to that extension number rings, and when the receiver is taken off-hook by the agent, the agent is connected with the incoming call… Agent Assignment to Campaign”, i.e. agent phone configured to receive calls associated with new campaign); and in response to receiving an incoming telephone call to the telephone number of the new call center, route the incoming telephone call to the communication device assigned to the user telephone number (e.g. in column 1 lines 44-53, column 2 lines 8-21, column 22 lines 15-55, and column 23 lines 57-60, “call center will typically have one or more telephone numbers, such as toll-free numbers, which customers can call… phone assigned to that extension number rings, and when the receiver is taken off-hook by the agent, the agent is connected with the incoming call… telephone number (Dialed Number Identification Service or DNIS) can also be ”, i.e. calls to DNIS will be routed to agent phone).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Mears because one of ordinary skill in the art would have recognized the benefit of facilitating call routing for call centers.  Hawley teaches display a first subwizard in an expanded state, monitor an input for a expand condition, and after performing a task associated with the first subwizard, expand a second subwizard in response to detecting the expansion condition (e.g. in paragraphs 80, 82, and 87-88 and figures 6(a)-6(e) showing subwizards, “each step is completed when the user fills in the required data on the tile associated with that step and, once a tile is completed, the user is then guided to the next step by the "collapse" of the completed tile and the "expansion" of a new tile… the completed tiles collapse to occupy a predetermined portion of the display, while the next tile is automatically expanded”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hawley because one of ordinary skill in the art would have recognized the benefit of guiding the user to complete particular information before proceeding to others (note: further amounts to a simple substitution that yields predictable results).  
Claim 10 is the method claim corresponding to system claim 3, and is rejected under the same reasons set forth.  
.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009, Hawley et al (US 20070067735 A1), and Mears et al. (US 7092509 B1), and further in view of Konicek et al. (US 20070032225 A1).
As per claim 4, the rejection of claim 3 is incorporated, but the combination does not specifically teach wherein the computer is further configured to: assign a new location to the new call center using the call center creation wizard by: displaying at least one of the call center creation subwizards in an expanded state; receiving, by an input to the at least one of the call center creation subwizards, an assignment of the new location to the new call center; after receiving the assignment of the new location to the new call center, monitoring the input for a collapse condition; and collapsing automatically the at least one of the call center creation subwizards in response to detecting the collapse condition; and automatically change a configuration of the communication device based, at least in part, on the assignment of the new location and in response to removal of the communication device from a first location in a network and coupling of the communication device to a second location in the network, wherein the second location comprises the new location.  However, Mears teaches a call center creation wizard for a new call center (see rejection of claim 3 above) and Konicek teaches user has chosen to define places for his home, office, and church and further defined that he is to be considered "mobile" when anywhere else. As with the network-detection-based location implementation discussed above, it is contemplated that the user may then define profiles for each of these locations”) and automatically change a configuration of a communication device based, at least in part, on the assignment of the new location and in response to removal of the communication device from a first location in a network and coupling of the communication device to a second location in the network, wherein the second location comprises the new location (e.g. in paragraphs 166 and 117 and figures 4-6 showing examples of profiles defined by a user for “homenet”, “officenet”, etc., “the user may then define profiles for each of these locations… when he is away, cause any of the user's home phone, emails sent to his home computer, etc. to be forwarded to the cell phone. When he is back home, as indicated by his GPS location, the home-device forwarding may be cancelled, and additionally, the cell phone forwards calls or messages intended for it to the home devices as appropriate”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Konicek because one of ordinary skill in the art each step is completed when the user fills in the required data on the tile associated with that step and, once a tile is completed, the user is then guided to the next step by the "collapse" of the completed tile and the "expansion" of a new tile… the completed tiles collapse to occupy a predetermined portion of the display, while the next tile is automatically expanded”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hawley because one of ordinary skill in the art would have recognized the benefit of guiding the user to complete particular information before proceeding to others (note: further amounts to a simple substitution that yields predictable results).  
Claim 11 is the method claim corresponding to system claim 4, and is rejected under the same reasons set forth.  
Claim 18 is the medium claim corresponding to method claims 4, and is rejected under the same reasons set forth.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 20080075245 A1) in view of Bedoya et al. ("IBM Smart Business Unified Communications and IP Telephony", Redpaper, 246 pages, 07/10/2009, Hawley et al (US 20070067735 A1), Mears et al. (US 7092509 B1), and Konicek et al. (US 20070032225 A1), and further in view of Judkins et al. (US 20050163304 A1).
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches wherein the computer is further configured to: receive a call center profile (e.g. Mears, in column 18 line 1 – column 19 line 15 and column 23 lines 57-60, set up different aspects of campaign/call center), but does not specifically teach receive a skill score associated with one or more agents assigned to the call center; and route incoming calls to an agent of the one or more agents with a highest skill score.  However, Judkins teaches receive a skill score associated with one or more agents assigned to a call center and route incoming calls to an agent of the one or more agents with a highest skill score (e.g. in paragraphs 155-156 and 221, “ACD calls can be delivered based on agent skill and call priority… obtained a level of proficiency for that skill”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Judkins because one of ordinary skill in the art would have recognized the benefit of allowing calls to be handled by more appropriate agents.   
As per claim 6, the rejection of claim 5 is incorporated, but the combination foes not specifically teach wherein the computer is further configured to: receive a call center schedule, the call center schedule comprising one or more open time periods; and route the incoming call to an agent of the one or more agents only in response to receiving an incoming call during the one or more open time periods. However, Judkins teaches receive a call center schedule, the call center schedule comprising one or more open time periods and route the incoming call to an agent of one or more agents only in response to receiving an incoming call during the one or more open time periods (e.g. in paragraphs 184 and 188, “Routing schedules can also be applied to each DNIS… schedules could include the days and times that the call center is open and accepting calls”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Judkins because one of ordinary skill in the art would have recognized the benefit of establishing work hours for agents.   
As per claim 7, the rejection of claim 6 is incorporated and the combination further teaches wherein the call center profile comprises one or more of: a call center name; a call center caller ID; a call center telephone number; a call center extension; a call distribution policy; a queue length; an agent sate; a wait time; a maximum automatic call distributor wrap-up time; a ring pattern; and a forced delivered call ring pattern (e.g. Mears, in column 18 line 1 – column 19 line 15, “Name”, and column 23 lines 57-60,  “telephone number (Dialed Number Identification Service or DNIS) can also be linked to a particular campaign” and figure 17; Judkins, in paragraphs 158 and 181, “length of time in queue… node name”).

	Claims 19-20 are the medium claims corresponding to method claims 5-6, and are rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Yan et al. (US 20130163731 A1) teaches “create a call center and assigning, via the call processing system, a telephone number to the call center” (e.g. in paragraph 9 and figures 6B-6D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        03/13/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176